No. 98-10720
                                 -1-

               IN THE UNITED STATES -COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-10720
                        Conference Calendar


CHARLES EDWARD MOORE,

                                           Plaintiff-Appellant,

versus

ED KING, Judge; ALYSIA ANN HEROD; U.S. ATTORNEY;
JOHN HEROD, III; ASHLEY HEROD; MARY ELLEN YOUNG,

                                           Defendants-Appellees,

JOHN MOORE,

                                           Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-682-P
                       - - - - - - - - - -
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Charles Edward Moore, Texas prisoner #824496, appeals from

the dismissal of his civil rights complaint filed pursuant to 42

U.S.C. § 1983 alleging that the defendants violated his federal

constitutional rights under color of state law.    Moore has failed

to allege that the district court erred by dismissing his claims

as to all of the defendants except Judge King and Judge Young.

He has abandoned his appeal as to these unargued claims.     See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-10720
                                -2-

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).   Moore’s remaining claims lack arguable

merit because they are barred by the doctrine of judicial

immunity or fail to allege a violation of Moore’s federal

constitutional rights.   See Mays v. Sudderth, 97 F.3d 107, 110-11

(5th Cir. 1996)(judges have absolute immunity for judicial acts

performed in judicial proceedings even if the action taken was in

error, done maliciously, or exceeded his authority, unless the

act was taken in the clear absence of all jurisdiction).

     Moore’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5TH CIR. R.

42.2.   Moore’s motions for appointment of counsel, a temporary

restraining order, and declaratory relief are DENIED.

     APPEAL DISMISSED; MOTIONS DENIED.